— Appeal by defendant from a judgment of the County Court, Nassau County, rendered March 27, 1978, convicting him of four counts of sodomy in the first degree, upon a jury verdict, and sentencing *647him to "an indeterminate sentence, the maximum * * * to be 10 years”. Judgment modified, on the law, by vacating the sentence imposed. As so modified, judgment affirmed and case remitted to the County Court, Nassau County, so that defendant may be sentenced nunc pro tunc on each count of the indictment of which he was convicted. Although defendant was found guilty of four counts of sodomy in the first degree, the trial court neglected to pronounce sentence on each of the counts (see CPL 380.20). Accordingly, sentence must be imposed, as of the date of the original sentencing (see People v Rahman, 52 AD2d 640). Rabin, J. P., Gulotta, Martuscello and Mangano, JJ.